                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

A.S., a minor, by and through             )
Next Friend, Chris Schaefer,              )
                                          )
           Plaintiff,                     )
                                          )
      v.                                  )         Case No. 4:19 CV 91 CDP
                                          )
LINCOLN COUNTY R-III SCHOOL               )
DISTRICT, et al.,                         )
                                          )
           Defendants.                    )

                          MEMORANDUM AND ORDER

      Plaintiff A.S. brings this action under 42 U.S.C. § 1983 against defendants

Lincoln County R-III School District and Joy Lillard, a district employee and

assistant principal at Troy Buchanan High School, alleging that they violated his First

and Fourteenth Amendment rights in relation to his suspension from high school,

including the manner by which they conducted his suspension hearing. A.S. also

seeks judicial review of the district’s decision to suspend him, as provided by Mo.

Rev. Stat. § 167.161. Because I do not find A.S.’s pleading to be so vague or

ambiguous that defendants cannot reasonably prepare a response, I will deny

defendants’ motion for more definite statement. Fed. R. Civ. P. 12(e); Tinder v.

Lewis Cty. Nursing Home Dist., 207 F. Supp. 2d 951, 959-60 (E.D. Mo. 2001).
      Accordingly,

      IT IS HEREBY ORDERED that defendants’ motion for more definite

statement [5] is denied.




                                     CATHERINE D. PERRY
                                     UNITED STATES DISTRICT JUDGE


Dated this 11th day of February, 2019.




                                         -2-
